Ms. Paula Herzmark Department of Local Affairs 1313 Sherman Street, Room 518 Denver, Colorado 80203
Dear Ms. Herzmark:
QUESTION PRESENTED AND CONCLUSION
I am writing in response to your request for an attorney general's opinion on the following question: Whether the Art in Public Places Law, C.R.S. 1973, 24-80.5-101, as amended, applies to the Oil Shale Trust Fund appropriation for the construction of a senior citizens center and a high school in Rifle, Colorado.
It is my opinion that it does not.
ANALYSIS
C.R.S. 1973, 24-80.5-101(3) requires that:
     Each capital construction appropriation for a public construction project shall include as a nondeductible item an allocation of not less than one percent of the capital construction costs to be used for the acquisition of works of art. . . .
Paragraph (4) of that section designates the office of state planning and budgeting as the agency responsible for insuring compliance with the provisions of paragraph 3.
"Public construction project" is defined in 24-80.5-101(2)(c). That section defines public buildings as "All buildings, public works, and improvements, . . . erected for state purposes." C.R.S. 1973, 24-37-105(1).
SUMMARY
It is my opinion that, if the senior citizen's center and high school in Rifle, Colorado are projects of the municipality or district, they are not used for state purposes, and are therefore not within the requirements of C.R.S. 1973, 24-80.5-101.
This opinion is consistent with the scheme set forth in part 1 of article 37 of title 24, which provides that capital construction projects are buildings or facilities "of the state" and does not include buildings or facilities of the political subdivisions thereof. C.R.S. 1973, 24-37-107(8).
I hope this opinion sufficiently addresses your inquiry.
Very truly yours,
                              J.D. MacFARLANE Attorney General
ARTS AND HUMANITIES PUBLIC BUILDINGS PUBLIC FUNDS
C.R.S. 1973, 24-80.5-101
C.R.S. 1973, 24-37-105(1) C.R.S. 1973, 24-37-107(8)
LOCAL AFFAIRS, DEPT. OF Administration PLANNING  BUDGETING DEPT.
The Arts in Public Places Law, C.R.S. 1973, 24-80.5-101, as amended, is not applicable to an Oil Shale Trust Fund appropriation to Rifle for the construction of a senior citizens center and a high school, because such projects are not buildings of the state.